NO. 12-19-00251-CR

                          IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

 BRADLEY MARTIN WATT,                              §     APPEAL FROM THE 402ND
 APPELLANT

 V.                                                §     JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                          §     WOOD COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       Bradley Martin Watt appeals from his conviction for possession of a controlled substance.
Appellant’s counsel filed a brief in compliance with Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).
Appellant filed a pro se response. We affirm.


                                         BACKGROUND
       Appellant was charged by indictment with possession of one gram or more but less than
four grams of methamphetamine. The indictment also included two enhancement paragraphs
making Appellant eligible for punishment as a habitual offender. Appellant pleaded “not guilty,”
and the matter proceeded to a jury trial. During trial, the jury heard evidence that Mineola Police
Officer Jeremy Smith was dispatched to a disturbance call on August 17, 2017. When he arrived
on scene, Officer Smith heard a scream.         Officer Smith testified that he proceeded to the
residence’s backyard and observed Appellant leaving a shed and carrying a backpack. Appellant
was immediately restrained via handcuffs. A female also exited the shed, but she was not
restrained. Appellant was then escorted to the street and “patted down.” Appellant consented to
a search of the backpack. Officer Smith found a bag of a brown, crystal-like substance that was
later found to be methamphetamine. A second officer, Sergeant Frank Hurst, arrived and found a
black camera bag in the driveway, which also contained methamphetamine and a pipe. Officer
Smith’s body cam video was played for the jury, which showed Appellant had a black case in his
pocket immediately prior to the camera bag being found in the driveway. Following evidence and
argument, the jury found Appellant “guilty” of possession of a controlled substance. During the
punishment portion of trial, Appellant pleaded “true” to the indictment’s enhancement paragraphs.
The jury sentenced Appellant to forty years imprisonment. This appeal followed.


                            ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         Appellant’s counsel filed a brief in compliance with Anders v. California and Gainous v.
State. Appellant’s counsel relates that she has reviewed the record and found no arguable grounds
for appeal. In compliance with High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.]
1978), Appellant’s brief contains a professional evaluation of the record demonstrating why there
are no arguable grounds to be advanced.
         Appellant contends in his pro se response that his trial attorney committed errors regarding
the calling and questioning of witnesses, trial strategy, and jury selection. 1                      We construe
Appellant’s contentions as an argument his trial counsel was ineffective.
         When faced with an Anders brief and a pro se response by an appellant, an appellate court
can either (1) determine that the appeal is wholly frivolous and issue an opinion explaining that it
has reviewed the record and finds no reversible error or (2) determine that arguable grounds for
appeal exist and remand the cause to the trial court so that new counsel may be appointed to brief
the issues. Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).


                                                  CONCLUSION
         After conducting an independent examination of the record, we find no reversible error and
conclude that the appeal is wholly frivolous. See id. Accordingly, we affirm the judgment of the
trial court.
         As required by Anders and Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991),
Appellant’s counsel has moved for leave to withdraw. See also In re Schulman, 252 S.W.3d 403,


         1
          In compliance with Kelly v. State, Appellant’s counsel provided Appellant with a copy of the brief, notified
Appellant of her motion to withdraw as counsel, informed Appellant of his right to file a pro se response, and took
concrete measures to facilitate Appellant’s review of the appellate record. See Kelly v. State, 436 S.W.3d 313, 319
(Tex. Crim. App. 2014).


                                                          2
407 (Tex. Crim. App. 2008) (orig. proceeding). We carried the motion for consideration with the
merits and now grant counsel’s motion for leave to withdraw.
         As a result of our disposition of this case, Appellant’s counsel has a duty to, within five
days of the date of this opinion, send a copy of the opinion and judgment to Appellant and advise
him of his right to file a petition for discretionary review. See TEX. R. APP. P. 48.4; In re
Schulman, 252 S.W.3d at 411 n.35. Should Appellant wish to seek review of this case by the
Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for
discretionary review on his behalf or he must file a petition for discretionary review pro se. Any
petition for discretionary review must be filed within thirty days from the date of either this opinion
or the date that the last timely motion for rehearing is overruled by this Court. See TEX. R. APP.
P. 68.2. Any petition for discretionary review must be filed with the Texas Court of Criminal
Appeals. See TEX. R. APP. P. 68.3(a). Any petition for discretionary review should comply with
the requirements of Texas Rule of Appellate Procedure 68.4. See In re Schulman, 252 S.W.3d at
408 n.22.
Opinion delivered March 4, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)


                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                            MARCH 4, 2020


                                         NO. 12-19-00251-CR


                                   BRADLEY MARTIN WATT,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee


                                Appeal from the 402nd District Court
                         of Wood County, Texas (Tr.Ct.No. 23,407-2017)

                       THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                       It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.